Case 2:21-cv-00407-SPC-NPM Document 25 Filed 09/10/21 Page 1 of 2 PageID 292




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

NORMA CORY,

             Plaintiff,

v.                                                Case No: 2:21-cv-407-SPC-NPM

WAL-MART STORES EAST,
LP,

              Defendant.
                                          /

                                        ORDER1

       Before the Court are Plaintiff’s Motion for Leave to Amend and Motion

for Remand (Doc. 20) and the parties’ Agreed Joint Motion to Remand (Doc.

24). After receiving some discovery, Plaintiff moved to amend and assert a

claim against Defendant’s employee too.               That employee would destroy

diversity—necessitating remand.               Now, Defendant clarifies the relevant

employee was different than who Plaintiff identified. Nonetheless, Defendant

agrees with amendment and remand.

       Given the parties’ agreement and judicial economy, the Court will grant

Plaintiff’s Motion to Amend in part and grant the Joint Motion to Remand.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00407-SPC-NPM Document 25 Filed 09/10/21 Page 2 of 2 PageID 293




The Court accepts the proposed amended complaint (Doc. 24-1) as the

operative pleading. Because the new Defendant destroys diversity, remand is

proper. As a final note, the Court appreciates counsel’s ability to work together

and resolve this matter without Court intervention.

      Accordingly, it is now ORDERED:

      1. Plaintiff’s Motion for Leave to Amend Complaint and Motion for

         Remand (Doc. 20) is GRANTED in part.

            The Clerk is DIRECTED to file the Amended Complaint (Doc. 24-

      1) on the docket as a separate entry.

      2. The parties’ Agreed Joint Motion to Remand to State Court (Doc. 24)

         is GRANTED.

            a. The action is REMANDED to the Circuit Court of the

               Twentieth Judicial Circuit in and for Lee County, Florida.

            b. The Clerk is DIRECTED to transmit a certified copy of this

               Order to the Clerk of that Court.

            c. The Clerk is DIRECTED to deny any pending motions,

               terminate all deadlines, and close this case.

      DONE and ORDERED in Fort Myers, Florida on September 10, 2021.




Copies: All Parties of Record




                                       2
